NO. 12-19-00041-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

 YOERLAN SUAREZ-CORRALES,                        §      APPEAL FROM THE 114TH
 APPELLANT

 V.                                              §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Yoerlan Suarez-Corrales appeals his conviction for engaging in organized criminal
activity. Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). Thereafter, Appellant filed a pro se brief. We affirm.


                                         BACKGROUND
       In July 2018, Tyler Police Department officers responded to a report that a credit card
skimming device had been found on a gas pump. During their investigation into the skimmer and
others found in the Tyler area, the investigators installed hidden cameras where the skimmers were
located, along with other video cameras at nearby locations to capture surveillance footage of the
pumps. During their investigation, the investigators observed three people, including Appellant,
appearing to place and retrieve skimmers at multiple locations. Officers also observed Appellant
drive a car in which forty fraudulent and blank credit cards were discovered, along with a credit
card encoder and other suspicious items at the time of his arrest. Furthermore, security video
footage from local stores showed Appellant and his codefendants using and scanning the
fraudulent cards encoded with the victims’ stolen identifying information from the skimmers to
make various purchases.
         Accordingly, the police arrested Appellant and his codefendants. Appellant was charged
with engaging in organized criminal activity through his participation in a “combination” that
committed the felony offense of fraudulent use or possession of identifying information. 1
Appellant pleaded “not guilty” to the offense. After a trial, the jury found Appellant “guilty” of
the offense and sentenced him to imprisonment for life. This appeal followed.


                              ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. 2 He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant’s brief presents a chronological summation of the procedural history of the
case and further states that Appellant’s counsel is unable to raise any arguable issues for appeal.
         Appellant thereafter filed a pro se brief and raised the following issues: (1) trial counsel
was ineffective in failing to object to his sentence as cruel, unusual, and excessive given his overall
nonviolent criminal history and the resulting life sentence of imprisonment he received for this
nonviolent offense; and (2) his appellate counsel was ineffective for neglecting to address trial
counsel’s inaction and failure to object and preserve error for his cruel, unusual, and excessive
punishment claim. We also note that in his brief, Appellant acknowledges that the State presented
overwhelming evidence of guilt.
         When faced with an Anders brief and pro se response by an appellant, an appellate court
can either (1) determine that the appeal is wholly frivolous and issue an opinion explaining that it
has reviewed the record and finds no reversible error or (2) determine that arguable grounds for
appeal exist and remand the cause to the trial court so that new counsel may be appointed to brief
the issues. Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). As is our duty, we
have conducted a full examination of the record to determine whether the appeal of this case is

         1
             See TEX. PENAL CODE ANN. §§ 32.51(b), (c)(3) (West Supp. 2019); 71.02(a)(8), (b) (West Supp. 2019).

         2
          In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d 313, 319
(Tex. Crim. App. 2014).


                                                          2
wholly frivolous, considered Appellant’s issues, and were unable to find reversible error. See
Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Bledsoe, 178 S.W.3d at 826-27.


                                                  CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and having found no reversible error, Appellant’s counsel’s motion for leave to
withdraw is hereby granted and the appeal of the trial court’s judgment is affirmed.
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of either this opinion
or the date that the last timely motion for rehearing is overruled by this court. See TEX. R. APP. P.
68.2. Any petition for discretionary review must be filed with the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should comply with
the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d at
408 n.22.
Opinion delivered August 18, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          AUGUST 18, 2020


                                        NO. 12-19-00041-CR


                               YOERLAN SUAREZ-CORRALES,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                                Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-1659-18)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                         Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.